DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/29/2020, 9/27/2020, 12/11/2020 and 5/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
	In claim 1, the phrases “computing means” and “sensing means” meet the above-discussed three-prong test and thus claim 1 will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
As discussed above, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  This does appears to be the case in the claims dependent upon claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 19 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanchuan Li et al; “ID-Match”, Human Factors in Computing Systems, ACM, 2 Penn Plaza, Suit 701, New York, NY, 7 May 2016, pages 4933-4944 (Li et al.)
	Regarding claim 1, Li et al. discloses: “a system for detecting specific people (FIG. 2) through the use of: a sensing means (FIG. 2: “Kinect 2”; pg. 4934, Col. 2, lines 43-44: “Kinect v2 depth camera”); a wireless signal (pg. 4934, Col. 2, lines 42-43: “UHF RFID reader [2] with a single antenna”); a computing means (FIG. 2: “RFID Reader”) to: process the sensing means (FIG. 2: “Kinect 2 depth camera”; pg. 4934, Col.2, lines 21-23: “A reverse synthetic aperture radar technique for measuring the relative motion of UHF RFID tags for correlation to motion paths captured with a 3D depth camera”); create a plurality of track descriptors (pg. 4936, Col. 2, lines 22-34: “each time the RFID reader interrogates a tag, it reports channel parameters such as Received Signal Strength Indicator (RSSI), RF Phase and Doppler Shift”) for image sequences that correspond to people walking through a scene (pg. 4936, Co. 1, lines 34-36: “Working in conjunction with the RFID reader the ID-Match system uses a Kinect 3D depth camera to track the location of people within its frame of view”); recognize a presence or non-presence of the wireless (pg. 4936, Col. 2, lines 36-38: “The tag “still” state can be distinguished from motive states, by observing the rate of change of either the RSSI and or RF Phase as a function of time”); determine one or more track descriptors of the plurality of track descriptors which are most frequently occurring when the wireless signal is present (pg. 4937, Col. 1, lines 17-19: “Figure 4: “A plot of RSSI and RF Phase data for a RFID tag undergoing still, slow, and fast motion. In panel B, repotting phase vs channel frequency for a given time window revealed patterns that are positively correlated to tag motion”); and generate a signal when a person is tracked who matches the one or more track descriptors, when the wireless signal is also present” (pg. 4936, Col. 1, lines 42-46: “By computing the distance of the person’s spine (as measured by the Kinect) to the RFID reader antenna, it is possible to correlate the physical path of the person, to the RFID tag’s SAR path”).
	With respect to claim 16, Li et al. discloses: “a tracking system (pg. 4934, Col. 2, lines 13-14: “Figure 2. An illustration of a typical implementation of the ID-Match system consisting of a Kinect depth camera and UHF RFID reader”) 
comprising: one or more wireless tags (pg. 4934, Col. 2, lines 36-39: “UHF RFID system that can simultaneously track, and individually identify multiple people wearing RFID tags in multipath rich, real world environments”); a sensing device (FIG. 2: “Kinect 2”) configured to generate sensing data representative of one or more people or objects in a scene  (pg. 4934, Col. 2, lines 43-44: “Kinect v2 depth camera”); and a processor (FIG. 2: “RFID Reader”) configured to: detect a presence of the one or more wireless tags within the scene (pg. 4936, Col. 2, lines 36-38: “The tag “still” state can be distinguished from motive states, by observing the rate of change of either the RSSI and or RF Phase as a function of time”); receive the sensing data from the sensing device representative of people or objects in the scene (FIG. 2: “Kinect 2 depth camera”; pg. 4934, Col.2, lines 21-23: “A reverse synthetic aperture radar technique for measuring the relative motion of UHF RFID tags for correlation to motion paths captured with a 3D depth camera”); identify tracks within the scene corresponding to the people or objects within the scene (pg. 4934, Col.2, lines 46-48: “As people walk within view of the system the RFID tags are continuously read and the Kinect tracks the position of the unknown skeletons in 3D space”); process the received sensing data to generate a distinct track descriptor for each of the identified people or objects within the scene (pg. 4936, Co. 1, lines 34-36: “Working in conjunction with the RFID reader the ID-Match system uses a Kinect 3D depth camera to track the location of people within its frame of view”), each track descriptor being representative of one or more attributes of the corresponding person or object detectable via the sensing device (pg. 4936, Col. 2, lines 22-34: “each time the RFID reader interrogates a tag, it reports channel parameters such as Received Signal Strength Indicator (RSSI), RF Phase and Doppler Shift”); analyze each track descriptor associated with a track present in the target scene when at least one of the one or more wireless tags is present in the target scene (pg. 4936, Col. 2, lines 36-38: “The tag “still” state can be distinguished from motive states, by observing the rate of change of either the RSSI and or RF Phase as a function of time”); and determine one or more tracks associated the one or more wireless tags based on the track descriptors present in the scene with the detected one or more wireless tags” (pg. 4937, Col. 1, lines 17-19: “Figure 4: “A plot of RSSI and RF Phase data for a RFID tag undergoing still, slow, and fast motion. In panel B, repotting phase vs channel frequency for a given time window revealed patterns that are positively correlated to tag motion”).
Li et al. discloses: “a sensing device (FIG. 2: “Kinect 2”) configured to generate sensing data representative of one or more people or objects in a scene (pg. 4934, Col. 2, lines 43-44: “Kinect v2 depth camera”); a plurality of detectable elements (pg. 4934, Col. 2, lines 36-39: “UHF RFID system that can simultaneously track, and individually identify multiple people wearing RFID tags”) having one or more properties identifiable by the sensing device (pg. 4936, Col. 2, lines 22-34: “each time the RFID reader interrogates a tag, it reports channel parameters such as Received Signal Strength Indicator (RSSI), RF Phase and Doppler Shift”); and a processor (FIG. 2: “RFID Reader”) configured to: receive sensing data from the sensing device representative of people or objects in the scene (FIG. 2: “Kinect 2 depth camera”; pg. 4934, Col.2, lines 21-23: “A reverse synthetic aperture radar technique for measuring the relative motion of UHF RFID tags for correlation to motion paths captured with a 3D depth camera”); identify tracks within the scene corresponding to people or objects within the scene (pg. 4934, Col.2, lines 46-48: “As people walk within view of the system the RFID tags are continuously read and the Kinect tracks the position of the unknown skeletons in 3D space”); process the received sensing data to generate a track descriptor associated with each of the identified people or objects within the scene (pg. 4936, Co. 1, lines 34-36: “Working in conjunction with the RFID reader the ID-Match system uses a Kinect 3D depth camera to track the location of people within its frame of view”), each track descriptor being representative of one or more attributes of the corresponding person or object detectable via the sensing device (pg. 4936, Col. 2, lines 22-34: “each time the RFID reader interrogates a tag, it reports channel parameters such as Received Signal Strength Indicator (RSSI), RF Phase and Doppler Shift”); and determine one or more tracks associated with people or objects of interest based on a detected signature in the generated track descriptors representative of the presence of one or more of the plurality of detectable items” (pg. 4937, Col. 1, lines 17-19: “Figure 4: “A plot of RSSI and RF Phase data for a RFID tag undergoing still, slow, and fast motion. In panel B, repotting phase vs channel frequency for a given time window revealed patterns that are positively correlated to tag motion”).
	With respect to claims 2, Li et al. discloses: “the sensing means comprises a visible light camera” (pg. 4933, Col. 1, lines 35-37: “Recognition systems based on computer vision (including stereo cameras, structured light, and LiDar) can robustly determine where people are in its field of view”).
	With respect to claim 4, Li et al. discloses: “the sensing means comprises one or more of an alternative depth sensor, structured lighting, a LIDAR scanner, or a stereo camera system” (pg. 4933, Col. 1, lines 35-37: “Recognition systems based on computer vision (including stereo cameras, structured light, and LiDar) can robustly determine where people are in its field of view”).
	Regarding claim 5, Li et al. discloses: “the sensing means comprises a combination of visible light and depth sensors” (pg. 4936, Co. 1, lines 34-36: “Working in conjunction with the RFID reader the ID-Match system uses a Kinect 3D depth camera to track the location of people within its frame of view”; pg. 4938, Col. 1, lines 54-57: “Since the RFID reader can detect the tags at a range of 7-8 meters they are visible to the system before the Kinects depth camera can track them (which occurs at 4.5 meters)”).
	Regarding claim 7, Li et al. discloses: “the computing means is further configured to detect a plurality of tags, wherein each tag of the plurality of tags relates to distinct person (pg. 4936, Co. 1, lines 43-44: “In this work people wear RFID tags on their torso, as either name tags or lanyards”), and wherein a different track descriptor is learnt for each tag of the plurality of tags” (pg. 4936, Col. 2, lines 22-34: “each time the RFID reader interrogates a tag, it reports channel parameters such as Received Signal Strength Indicator (RSSI), RF Phase and Doppler Shift”).
Li et al. discloses: “each tag comprises a visually-distinctive wearable item” (pg. 4936, Co. 1, lines 43-44: “In this work people wear RFID tags on their torso, as either name tags or lanyards”).
	Regarding claim 19, Li et al. discloses: “the processor is configured to, for each of a plurality of times, upon detection of a wireless tag within the scene (pg. 4934, Col.2, lines 46-48: “As people walk within view of the system the RFID tags are continuously read and the Kinect tracks the position of the unknown skeletons in 3D space”), calculate track descriptors associated with tracks in the scene, and, after a plurality of times, determine a best track descriptor, the best track descriptor being an estimated track descriptor associated with a wireless tag” (pg. 4933, Col. 1, lines 9-13: “1. Record the RSSI, phase, and channel number for each tag and extract seven RF motion features”; “2. Track the location of each skeleton using the Kinect and extract three motion features”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20190033974 (Mu et al). 
Claims 3, 6; and 17, 18; are dependent upon claims 1 and 16, respectively.  As discussed above, claims 1 and 16 are disclosed by Li et al. Thus, those limitations of claims 1 and 16 that are recited in claims 3, 6; and 17, 18; respectively, are also disclosed by Li et al.
Li et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 3, Mu et al. discloses: “the sensing means comprises a time of flight camera” (FIG. 4: 452; [0081]: “The camera 452 may capture images of the user's hand 120 by resolving distances based on the known speed of light or measuring the time-of-flight of a light signal between the camera and the user's hand 120 for each point of the image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Mu et al. in order to provide various types of cameras to capture the image information (e.g., see Mu et al. @ [0081]).
	With respect to claim 6, Mu et al. discloses: “the sensing means comprises an illuminator configured to utilize illumination comprising one or more of infrared, terahertz, or millimeter wave radiation” (FIG. 4: 452; [0081]: “The camera 452 may be a depth camera, a Red-Green-Blue (RGB) camera, an Infrared camera, or a camera mounted on the HMD 424”).
	Regarding claim 17, Li et al. discloses: “a visible light camera; and the sensing data comprises visible light image data (pg. 4933, Col. 1, lines 35-37: “Recognition systems based on computer vision (including stereo cameras, structured light, and LiDar) can robustly determine where people are in its field of view”).and depth information ((FIG. 2: “Kinect 2 depth camera”).  
	In addition, Mu et al. discloses: “the sensing device comprises a time of flight sensor including an illuminator, a time of flight camera” (FIG. 4: 452; [0081]: “The camera 452 may capture images of the user's hand 120 by resolving distances based on the known speed of light or measuring the time-of-flight of a light signal between the camera and the user's hand 120 for each point of the image”). 
	With respect to claim 18, Li et al. discloses: “the track descriptor associated with each of the identified people or objects comprises visible light image information at a plurality of (pg. 4936, Co. 1, lines 34-36: “Working in conjunction with the RFID reader the ID-Match system uses a Kinect 3D depth camera to track the location of people within its frame of view”).

Claims 9, 10 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20040229022 (Bourdelais et al). 
Claims 9, 10; and 35; are dependent upon claims 8 and 34, respectively.  As discussed above, claims 8 and 34 are disclosed by Li et al. Thus, those limitations of claims 8 and 34 that are recited in claims 9, 10; and 35, respectively are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 9, Bourdelais et al. discloses: “the visually-distinctive wearable item is retroreflective” ([0008]: “An imaging system detecting the reflected light from the retroreflective film on the badge and detecting the reflected light from the physical characteristic of the person wearing the badge”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Bourdelais et al. in order to provide a retroreflective film in the badge/name tag/lanyard to be detected by an imaging system (e.g., see Bourdelais et al. @ [0008]).
	With respect to claim 10, Bourdelais et al. discloses: “the visually-distinctive wearable item has a distinctive appearance in non-visible light” ([0008]: “An imaging system detecting the reflected light from the retroreflective film on the badge and detecting the reflected light from the physical characteristic of the person wearing the badge”).
	Regarding claim 35, Bourdelais et al. discloses: “the plurality of detectable elements includes a uniform and/or a retroreflective element” ([0008]: “An imaging system detecting the reflected light from the retroreflective film on the badge and detecting the reflected light from the physical characteristic of the person wearing the badge”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20060203088 (Hammond et al). 
Claim 11 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Li et al. Thus, those limitations of claim 1 that are recited in claim 11 are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 11, Hammoud et al. discloses: “the computing means is further configured to transform the sensing data into one of a polar space ([Claim 7]: “processor performs a Hough Transformation to transform each line from Cartesian coordinates to polar space”) or a polar-height space”.  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Hammoud et al. in order to transform to coordinates to a polar space (e.g., see Hammoud et al. @ [Claim 7]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent No. 10,765,308 (Sabczynski et al). 
Claim 12 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Li et al. Thus, those limitations of claim 1 that are recited in claim 12 are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 12, Sabczynski et al. discloses: “the computing means is further configured to rotate the sensing data to give consistent orientation” ([Claim 9]: “processor is further configured to automatically rotate the real-time image of the patient anatomy to depict an up-direction based on the orientation data”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Sabczynski et al. in order to rotate image data to a consistent orientation (e.g., see Sabczynski et al.  @ [Claim 9]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20170091993 (Andrew et al). 
	Claim 13 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Li et al. Thus, those limitations of claim 1 that are recited in claim 12 are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 13, Andrew et al. discloses: “the computing means ([0079]: “one or more computers or computer processors”) is further configured to transform the sensing data by 3d projection with a virtual camera viewpoint, so as to give a consistent viewpoint” ([0054]: “A 3D projection matrix may be created using this virtual "camera" position and orientation, along with a field of view”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Andrew et al. in order to transform sensing/image data using a virtual camera (e.g., see Andrew et al.  @ [0054 ]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20050286767 (Hager et al). 
	Claim 14 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Li et al. Thus, those limitations of claim 1 that are recited in claim 14 are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 14, Hager et al. discloses: “the track descriptor comprises individual frame image descriptors, wherein each individual frame image descriptor comprises a Gaussian mixture model ([0269]: “a Gaussian Mixture Model is computed for geometry, for the qualitative descriptor, for the image intensity descriptor, and for the range descriptor”).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of PCT Patent Application No. PCT/AU2018/432834 (Iron Gaming Limitedl). 
	Claim 15 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Li et al. Thus, those limitations of claim 1 that are recited in claim 15 are also disclosed by Li et al.
	However, Li et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 15, Iron Gaming Limited discloses: “the track descriptors are outputs from one or more of a Neural network or a recurrent Neural network” (ABSTRACT: “extracting image descriptors from the captured images; processing the extracted image descriptors to generate input to a model derived from a trained computer neural network; processing output of the model to determine a category for a captured image from which the image descriptors are extracted”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Iron Gaming Limited in order to provide outputs from a computer neural network (e.g., see Iron Game Limited @ ABSTRACT).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of US Patent Application Publication No. 20070098222 (Porter et al).
	With respect to claim 24, Li et al. discloses: “detecting one or more of tracks within a scene (pg. 4934, Col.2, lines 46-48: “As people walk within view of the system the RFID tags are continuously read and the Kinect tracks the position of the unknown skeletons in 3D space”); calculating, for each of the one or more detected tracks, a track descriptor, each track descriptor being representative of one or more appearance attributes corresponding to a person or object represented by the detected track for each detected track (pg. 4933, Col. 1, lines 9-13: “1. Record the RSSI, phase, and channel number for each tag and extract seven RF motion features”; “2. Track the location of each skeleton using the Kinect and extract three motion features”), 
	However, Li et al. does not clearly disclose the remaining limitations of the claim.  To that end, Porter et al. discloses: “determining, based on the calculated track descriptor associated with the track, whether or not the track corresponds to a person or object of interest ([0015]: “The method then compares the successive motion of this skeleton model as it is matched to the object”); and performing a tracking process ([0015]: “Image skeletonisation provides a hybrid tracking/detection method, relying on the characteristics of human locomotion to identify people in a scene.  The method identifies a moving object by background comparison, and then determines the positions of the extremities of the object in accordance with a skeleton model”) in which tracks corresponding to people or objects of interest are handled differently than tracks not corresponding to people or objects of interest” ([0015]: “determine if the motion is characteristic of a human (by contrast, a car will typically have a static skeletal model despite being in motion)”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Porter et al. in order to handle tracks not corresponding to people/humans differently (e.g., see Porter et al. @ [0015]).
	Regarding claim 25, Li et al. discloses: “calculated track descriptors are within a metric space (pg. 4935, Col. 1, lines 9-10: “1. Record the RSSI, phase, and channel number for each tag and extract seven RF motion features”) defining a distance metric between any two track descriptors (pg. 4937, Col. 1, lines 61-62: “change in distance will create variations in the RSSI signal”), and wherein determining, based on the calculated track descriptor associated with the track (pg. 4935, Col. 1, lines 9-10: “2. Track the location of each skeleton using the Kinect and extract three motion features”), whether or not the track corresponds to a person or object of interest comprises determining whether or not (pg. 4937, Col. 2, lines 1-5: “1. Average RSSI standard deviation within each channel”; “2. Average RSSI difference between consecutive samples within each channel”; “3. Absolute value of the RSSI”).
	Regarding claim 29, Li et al. discloses: “calculating each track descriptor comprises: receiving sensing data representative of one or more appearance attributes associated with each track, wherein the sensing data comprises colorized visible light image data (pg. 4933, Col. 1, lines 35-37: “Recognition systems based on computer vision (including stereo cameras, structured light, and LiDar) can robustly determine where people are in its field of view”) and depth data including a depth value associated with a plurality of locations in the scene (pg. 4934, Col.2, lines 46-48: “As people walk within view of the system the RFID tags are continuously read and the Kinect tracks the position of the unknown skeletons in 3D space”); and processing the received sensing data to determine a track descriptor for each track” (pg. 4935, Col. 1, lines 9-10: “2. Track the location of each skeleton using the Kinect and extract three motion features”).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Porter et al. and US Patent Application Publication No. 20180349710 (Houri et al).
	Claims 31 and 32 are dependent upon claim 24.  As discussed above, Claim 24 is disclosed by the combination of Li et al. and Porter et al.  Thus, the limitations of claims 24 that are recited in claims 31 and 32 are also disclosed by the combination of Li et al. and Porter et al.  
	In addition regarding claim 31, Porter et al. further discloses: “performing a tracking process ([0015]: “Image skeletonisation provides a hybrid tracking/detection method, relying on the characteristics of human locomotion to identify people in a scene.  The method identifies a moving object by background comparison, and then determines the positions of the extremities of the object in accordance with a skeleton model”) in which tracks corresponding to people or objects of interest are handled differently than tracks not corresponding to people or objects of interest ([0015]: “determine if the motion is characteristic of a human (by contrast, a car will typically have a static skeletal model despite being in motion)”). 
	However, the combination of Li et al. and Porter et al. does not clearly disclose the remaining limitations of the claims.  To that end, Houri et al. discloses: “determining an occupancy of a space and excluding from the determined occupancy the people or objects of interest” ([claim 12]: “determine whether an object or person is present in each image”;
“generate a tracking record for the identification attribute including the time and location-related data about the object or person determined to be present in the image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of LI et al. and Porter et al. with the invention of Houri et al. in order to determine the occupancy/presence of people or object in an image (e.g., see Houri et al. @ [claim17]).
	With respect to claim 32, Houri et al. discloses: “the space comprises a retail environment, and wherein the people or objects of interest include employees in the retail environment” ([0036]: “in a retail setting, a department store can use the monitoring technique in accordance with the invention to analyze in-store behavior of their customers, assess the effectiveness of marketing programs and promotions, and learn about their staff's utilization”).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Porter et al. and Bourdelais et al.
Claim 33 is dependent upon claim 24.  As discussed above, Claim 24 is disclosed by the combination of Li et al. and Porter et al.  Thus, the limitations of claims 24 that are recited in claim 33 are also disclosed by the combination of Li et al. and Porter et al.  
	However, the combination of Li et al. and Porter et al. does not clearly disclose the remaining limitations of the claim.  To that end, Bourdelais et al. discloses: “the signature associated with a person or object of interest is based on an identifiable indicator ([0008]: “badge”) present on a person or object of interest, and wherein the identifiable indicator includes a distinctive uniform, an observable tag, and/or a retroreflective element” ([0008]: “An imaging system detecting the reflected light from the retroreflective film on the badge and detecting the reflected light from the physical characteristic of the person wearing the badge”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Li et al. with the invention of Bourdelais et al. in order to provide a retroreflective film in the badge/name tag/lanyard to be detected by an imaging system (e.g., see Bourdelais et al. @ [0008]).

Allowable Subject Matter
Claims 20-23, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                       6/10/2021
Primary Examiner                  AU2644